            Case 1:20-cv-07493-LGS Document 4 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 MARLON GRIJALVA MORAN,                                         :
                                              Petitioner,       :
                                                                :   20 Civ. 7493 (LGS)
                            -against-                           :
                                                                :        ORDER
 THOMAS DECKER, ET AL.,                                         :
                                              Respondents, :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, United States District Judge:

          WHEREAS, Petitioner filed a petition for writ of mandamus and complaint for

declaratory and injunctive relief on September 12, 2020, and the matter was assigned to me on

September 14, 2020. It is hereby

          ORDERED that Petitioner shall take all steps necessary to effect proper service, or to

notify Respondents of the action and request waiver of service. It is further

          ORDERED that the parties shall meet and confer and file a joint status letter proposing a

briefing schedule to address the matters raised in the petition by September 25, 2020. It is

further

          ORDERED that Petitioner shall serve this Order on Respondents through electronic

service as soon as possible, and no later than September 22, 2020.

 Dated:      September 18, 2020
             New York, New York
